UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 ALEXANDER BASTANI, et al.,

                 Plaintiffs,

         v.                                            Civil Action No. 20-3061 (RDM)

 AMERICAN FEDERATION OF
 GOVERNMENT EMPLOYEES, AFL-CIO,

                 Defendant.


                           MEMORANDUM OPINION AND ORDER

       Plaintiffs commenced this action on October 22, 2020 against the American Federation of

Government Employees, AFL-CIO (“AFGE”). Dkt. 1 (Compl.). On October 23, 2020, the

Clerk’s Office informed the Court that it had “notified [Plaintiffs’ attorney] of filing errors,” in

particular, counsel had failed to sign the complaint, Dkt. 1, and the civil cover sheet, Dkt. 2. On

October 27, 2020, the Clerk’s Office reported that Plaintiffs’ attorney had received a “second

notice of filing errors regarding [the lack of] signature.” On November 3, 2020, the Clerk’s

Office informed the Court that Plaintiffs’ “counsel ha[d] not yet complied with the correction of

the signature” and that “[s]ummonses [would] be issued once compliance [was] met.” On

November 5, 2020, Plaintiffs filed another unsigned copy of the complaint, together with a signed

copy of the civil cover sheet. Dkt. 5. That same day, the Clerk’s Office filed a notice explaining

that the “[c]omplaint was entered in error and counsel was instructed to refile said pleading.”

Notice of Corrected Docket Entry (Nov. 5, 2020). On November 6, 2020, Plaintiffs’ counsel

again filed an unsigned copy of the complaint, Dkt. 6, and the Clerk’s Office again filed a notice

explaining that the entry was filed “in error and counsel was instructed to refile said pleading,”
Notice of Corrected Docket Entry (Nov. 6, 2020). More than five months later, Plaintiffs have yet

to file a signed complaint.

       Federal Rule of Civil Procedure 11 requires that “[e]very pleading . . . must be signed by

at least one attorney of record in the attorney’s name” if a party is represented by counsel. Fed. R.

Civ. P. 11(a). “The [C]ourt must strike an unsigned paper unless the omission is promptly

corrected after being called to the attorney’s or party’s attention.” Id.

       Despite multiple notifications of the signature error with respect to the complaint,

Plaintiffs’ counsel has not properly filed a complaint in this case. Accordingly, it is hereby

ORDERED that Plaintiffs shall, on or before April 28, 2021, file a corrected complaint or show

cause why this action should not be dismissed for failure to prosecute.

       SO ORDERED.

                                                               /s/ Randolph D. Moss
                                                               RANDOLPH D. MOSS
                                                               United States District Judge

Date: April 21, 2021




                                                   2